So Oe NI HD WH BP WW NO

DO DN NO KN NO KH HR BR DRO wm wm met ee
ao nN DA PW NY KK TD Oo OC nH DB HA BP WH HO KY OC

 

Karl R. Lindegren (SBN 125914)
Shaun J. Voigt (SBN 265721)
Catharine Morisset, Pro Hac Vice
FISHER & PHILLIPS LLP

2050 Main Street, Suite 1000
Irvine, California 92614
Telephone: (949) 851-2424
Facsimile: (949) 851-0152

Attorneys for Defendant
WIZARDS OF THE COAST LLC

Matthew Righetti (SBN 121012)
John Glugoski, Esq. (SBN 191551)
RIGHETTI GLUGOSKI, P.C.

San Francisco, CA 94104

Tel: (415) 983-0900

Fax: (415) 397-9005

Reuben D, Nathan (SBN 208436)
NATHAN & ASSOCIATES, APC

Newport Beach, CA 92663
Tel: (949) 270-2798

Attorneys for Plaintiffs

ADAM SHAW ET AL.,
Plaintiffs,
VS.
WIZARDS OF THE COAST LLC,
Defendant.

456 Montgomery Street, Suite 1400

 

 

fase 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 1 of 36

2901 West Pacific Coast Highway, Suite 200

(Additional counsel listed on the next page)

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Case No. 5:16-cv-01924-EJD

DECLARATION OF SHAUN J.
VOIGT IN SUPPORT OF JOINT
MOTION TO APPROVE THE
PARTIES’ FLSA SETTLEMENT

DATE: November 29, 2018
TIME: 9:00 a.m.
CTRM: = 4,5" Floor

Complaint Filed:

April 12, 2016
Trial Date: No

ne

1

 

FPDOCS 34597125.1

 

DECLARATION OF SHAUN J. VOIGT IN SUPPORT OF
JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION

 
So Oo SN DWN OT BP W NYO

ND bPO NO NO HO HN KH HNO HNO eR RR rm im et ee
Oo ND AW BP WD NY KH OD OBO FADD A BW NH KY OC

fase 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 2 of 36

Ross Cornell (SBN 210413)
ross.law@me.com

LAW OFFICES OF ROSS CORNELL, APC
111 W. Ocean Blvd., Suite 400

Long Beach, CA 90802

Tel: (562) 612-1708

Fax: (562) 394-9556

David vid Borgen (SBN 099354)
Of Counse
dborgen@gbdhlegal.com
James Kan (SBN 40749)
jkan@gbdhlegal.com
atharine Fisher (SBN 305413)
GOLDEN. BOE com
GOLD ORGEN, DARDARIAN & HO
300 Lakeside Drive, Suite 1000
Oakland, CA 94612
Tel: (510) 763-9800
Fax: (510) 835-1417

Michael Malk (S (S BN 222366)
malklawfirm.com

MIC L MALK, ESQ. APC

1180 S. Beverl Drive, Suite 302

Los Angeles, A 90035

Tel: (310) 263-0016

Fax: (310) 499-5210

Attorneys for Plaintiffs

2

 

 

DECLARATION OF SHAUN J. VOIGT IN SUPPORT OF

JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION
FPDOCS 34597125.1

 

 
So Oo NINH A BP W NO

DO dN db Bh PR KR DRO DN DRO ee a ea a
oN DN OH HBR WO NYO K&§ DTD OO WD IND DB WT HBR WO NO KY CO

Nase 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 3 of 36

 

 

DECLARATION OF SHAUN J. VOIGT
I, SHAUN J. VOIGT, declare and state as follows:

1, I am an attorney licensed to practice before all of the courts of the
State of California and am a partner with Fisher & Phillips LLP, attorneys of record
for Defendant WIZARDS OF THE COAST LLC, in the matters styled (1) Paul
Yale v. Wizards of the Coast LLC, Case No. 5:15-cv-06337-EJD (the “Yale
Action’) and (2) Adam Shaw et al. v. Wizards of the Coast LLC, Case No. 5:16-cv-
01924-EJD (the “Shaw et al. Action’).

2. I have personal knowledge of the facts set forth herein and, if called
as a witness, I could and would competently testify thereto.

3. The Parties reached a global settlement to fully resolve Plaintiffs’
claims in the Yale Action and the Shaw et al. Action. Attached hereto as Exhibit
A is a true and correct copy of the fully executed settlement agreement.

I declare under the penalty of perjury under the laws of the State of California
and the United States of America that the foregoing is true and correct.

Executed this 15th day of October 2018, at Los Angeles, California.

DE

SHAUN J. VOIGT

3
DECLARATION OF SHAUN J. VOIGT IN SUPPORT OF

JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND DISMISSAL OF ACTION
FPDOCS 34597125.1

 

 
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 4 of 36

EXHIBIT A
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 5 of 36

DacuSign Envelope ID: FA48AA49-6D7C-4CD5-B7CB-B2BFOA82CDC9

SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS

 

This settlement agrecment and release of all claims (the Agreement”) is made and
entered into by and among PAUL YALE (“YALE”), ADAM SHAW (“SHAW”), JUSTIN
TURNER (“TURNER”), PETER GOLIGHTLY (“GOLIGHTLY”), JOSHUA STANSFIELD
( STANSFIELD”), YONATAN KAMENSKY (“KAMENSKY”), HESTER PRYNNE COATL
(*COATL”), MATT SAUERS (“SAUERS”), GEOFF DEARING (“DEARING”), NIKO
SKARTVEDT (““SKARTVEDT”), ANDREJ SELIVRA (“SELIVRA”), BRIAN BRADSHAW
(“BRADSHAW”), CASEY HANFORD (“HANFORD”), JEFFREY HIGGINS (“HIGGINS”),
BEN OTTESON (“OTTESON”), STEPHEN HAGAN (“HAGAN”), BRUCE MILLS
(“MILLS”), SAMUEL HANNA (“HANNA”), ALEXEI GOUSEV (“GOUSEV”), and SCOTT
NETWERT (“NEFWERT”) (collectively “Plaintiffs”) on the one hand, and WIZARDS OF THE
COAST LLC (“WOTC”) on the other hand. Plaintiffs and WOTC are referred to collectively
herein as the “Parties” and individually as a “Party.” This Agreement is intended to resolve any
and all disputes and extinguish those obligations described below.

The Yale State Action and Yale Federal Action

 

WHEREAS, on October 29, 2015, Plaintiff YALE filed an action against WOTC in the
Santa Clara Superior Court, styled Pau/ Yale v. Wizards of the Coast LLC, Case No. 1-15-CV-
287452 (the “Yale State Action”). Thereafter, on December 31, 2015, the Yale State Action was
removed by WOTC to the United States District Court, Northern District of California, and is
now pending as Case No. 15-CV-06337-EJD (the “Yale Federal Action”) (the Yale State Action
and Yale Federal Action are referred to collectively as the “Yale Action”).

WHEREAS, on January 7, 2016, WOTC filed a motion to dismiss the initial complaint in
the Yale Federal Action, and in response YALE filed a first amended complaint. On February 2,
2016, WOTC filed a motion to dismiss the first amended complaint, which was granted on
August 23, 2017 in its entirety, with leave to amend. On September 22, 2017, YALE filed a
second amended complaint. On October 6, 2017 WOTC filed a motion to dismiss YALE’s
second amended complaint. The Court has not yet ruled on WOTC’s motion.

Page | of 15
Yale v, Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 6 of 36

DocuSign Envelope ID: FA48AA49-6D7C-4CD5-B7CB-B2BFOA82CDC9

The Shaw et al. Action

WHEREAS, on or about April 12, 2016, Plaintiffs SHAW, TURNER, GOLIGHTLY,
and STANSFIELD filed a separate civil action against WOTC in the United States District
Court, Northern District of California, styled Adam Shaw et al. v. Wizards of the Coast LLC,
civil case number 5:16-cv-01924-EJD (the “Shaw et al. Action”).

WHEREAS, on June 14, 2017, SHAW, TURNER, GOLIGHTLY, and STANSFIELD
filed a motion for conditional certification of their first cause of action brought pursuant to the
Fair Labor Standards Act (FLSA) claim, which was denied on January 3, 2018.

WHEREAS, on June 8, 2018, a second amended complaint was filed in the Shaw et al.
Action, adding KAMENSKY, COATL, SAUERS, DEARING, SKARTVEDT, SELIVRA,
BRADSHAW, HANFORD, HIGGINS, OTTESON, HAGAN, MILLS, HANNA”), GOUSEV,
and NEIWERT as plaintiffs. On June 22, 2018, WOTC filed a motion to dismiss the second
amended complaint in the Shaw et al. Action. The Court has not yet ruled on WOTC’s motion.

The Parties’ Global Settlement

 

WHEREAS, in both Yale Federal Action and the Shaw et al. Action, Plaintiffs are
pursuing claims against WOTC under the California Labor Code, California Business &
Professions Code, and FLSA based on their contention that they performed compensable work
for WOTC in connection with judging Magic: The Gathering® events and related activities.
Plaintiffs contend that WOTC is liable for those claims as a direct and/or joint employer.

WHEREAS, WOTC vehemently denies and disputes that it ever employed Plaintiffs or
any other individual that is or has been a Magic judge, or that it can otherwise be held liable for
any of the claims or allegations set forth in either the Yale Action or the Shaw et al. Action. Asa
result, WOTC has aggressively defended both the Shaw et al. Action and Yale Action over a
period of time spanning almost three years, including the pending motions to dismiss both cases.

WHEREAS, after nearly three years of litigation, the Parties wish to avoid the expense of
further proceedings and desire to resolve any and al! claims alleged, or that could be alleged,
arising out of or in connection with the Yale Action, the Shaw et al. Action and/or participating
as a Magic judge at Magic: The Gathering® events and related activities.

Page 2 of IS
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 7 of 36

DocuSign Envelope ID: FA48AA49-6D7C-4CD5-B7CB-B2BF0A82CDC9

NOW THEREFORE, in full consideration of and exchange for the promises, covenants,

and releases contained herein and the other valuable consideration, the sufficiency of which is

hereby acknowledged by the Parties, the Parties mutually agree as follows:

1,

AGREEMENT

Settlement Payment. For and in consideration of the commitments made herein

by Plaintiffs and their respective counsel, WOTC agrees to provide Plaintiffs and their respective

counsel the total sum of Two Hundred Ninety-Six Thousand Two Hundred Fifty Dollars and

Zero Cents ($296,250.00) (“the Settlement Payment”) in full compromise and settlement of all

claims released herein by Plaintiffs, which is allocated as follows:

a)

$275,000 in attorney’s fees to Plaintiffs’ attorneys, including RIGHETTI
GLUGOSKI, PC; NATHAN & ASSOCIATES, APC; ROSS CORNELL, ESQ.,
APC; GOLDSTEIN BORGEN DARDARIAN & HO; and MALK LAW FIRM.
$2,500 to SHAW

$2,500 to TURNER

$2,500 to GOLIGHTLY

$2,500 to STANSFIELD

$2,500 to YALE

$1,750 to SELIVRA

$500 to KAMENSKY

$500 to COATL

$500 to SAUERS

$500 to DEARING

$500 to SKARTVEDT

$500 to BRADSHAW

$500 to HANFORD

$500 to HIGGINS

$500 to OTTESON

$500 to HAGAN

Page 3 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 8 of 36

DocuSign Envelope ID: FA48AA49-6D7C-4CD5-B7CB-B2BFOA82CDC9

r) $500 to MILLS

s) $500 to HANNA

t) $500 to GOUSEV

u) $500 to NEIWERT

The Settlement Payment shall be made via a single check or other certified funds payable
to the RIGHETTI GLUGOSKI, PC CLIENT TRUST ACCOUNT, to be reported on IRS form
1099. Upon delivery of the Settlement Payment and clearance of the funds, WOTC will have
fully met its obligations under this Agreement and will not be liable in any manner for the
distribution, division or payment of any portion of the Settlement Payment to or between any
counsel Plaintiffs may have retained and/or consulted, specifically including, but not limited to
RIGHETTI GLUGOSKI, PC; NATHAN & ASSOCIATES, APC; ROSS CORNELL, ESQ.,
APC; GOLDSTEIN BORGEN DARDARIAN & HO; and MALK LAW FIRM. By execution of
this Agreement, Plaintiffs authorize payment to be made as set forth in this Paragraph.

2. Dismissal of the Yale Action and Shaw et al. Action, In further consideration for

 

the Settlement Payment, Plaintiffs agree to voluntarily dismiss, with prejudice, each of their
claims against WOTC in the Yale Action and Shaw et al. Action, in addition to any claims,
charges, or complaints that any of the Plaintiffs may have filed against WOTC with any
governmental or administrative agency or in any judicial forum. In light of the FLSA claim, the
Parties shall jointly file a motion to approve this Agreement and dismiss their claims, including
their FLSA claim, with prejudice. Plaintiffs’ representative claim brought pursuant to
California’s Private Attorneys General Act (PAGA) shall be dismissed without prejudice. The
Parties agree to take all steps reasonably necessary to fulfill this portion of the Agreement.

3. Release of Claims. Plaintiffs, for themselves and for each of their respective heirs,
executors, administrators, successors and assigns, hereby releases, acquits and forever discharges
WOTC, and each of WOTC’s parents and subsidiaries, including but not limited to Hasbro, Inc.,
and their respective officers, directors, shareholders, persons, employees, agents, servants,
representatives, members, attorneys, insurers, re-insurers, and assigns, (collectively
“Releasees”’), from any and all claims, demands, obligations, actions, causes of action, liabilities,

Page 4 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 9 of 36

DocuSign Envelope ID: FA48AA49-6D7C-4CD5-B7CB-B2BF0A82CDC9

debts, promises, agreements, demands, attorneys’ fees, losses and expenses, known or unknown,
suspected or unsuspected, filed or unfiled, that he may have or have had arising out of any
known or unknown fact, condition or incident occurring prior to the date of this Agreement,
including but not limited to those arising out of or in connection with any claims, demand,
charges, or complaints, arising out of or in connection with their alleged employment, the
cessation thereof, or any other interaction or relations with Releasees. This release includes,
without limiting the generality of the foregoing: any and all individual, representative, putative
class and/or collective claims, demands, causes of actions, obligations, charges, liabilitics,
attorneys’ fees, costs, actual, compensatory and punitive damages, and all claims for any other
type of relief relating to, arising out of, or based upon: all claims of harassment, discrimination,
and/or retaliation in violation of State or Federal law; all claims for failure to prevent harassment,
discrimination, and/or retaliation; all claims of violation of public policy, including a claim for
wrongful and/or constructive termination of alleged employment; all claims based on tort and/or
breach of contract, whether written or oral, express or implied, and any covenant of good faith
and fair dealing; all claims for unpaid wages, commissions, or other benefits, including minimum
wage, overtime, double time, vacation, associated penalties and/or premiums, and expense
reimbursement; all claims for rest or meal periods and associated penalties and/or premiums; any
and all claims for alleged violations of the FLSA, 29 U.S.C. § 201 et seq.; any and all claims for
alleged violations of the California Labor Code, specifically including but not limited to sections
203, 204, 226, 226.3, 226.7, 512, 1182.12, 1194, 1197, 1198, and 2699, et seg.; any and all
claims for negligence or negligent supervision, hiring, or retention; any claim for unlawful or
unfair business practices; all claims for emotional distress; any and all claims which were or
could have been asserted by Plaintiff; and all claims generally relating to Plaintiffs’ alleged
employment, including any alleged violation of any federal, state or other governmental statute,
regulation, ordinance, or executive order, including without limitation: The Civil Rights Acts of
1866, 1964, and 1991, as amended; 42 U.S.C. § 1981; The California Fair Employment and
Housing Act; Section 503 of the Rehabilitation Act of 1973; The Fair Labor Standards Act
(including the Equal Pay Act); The California and United States Constitutions; The California

Page 5 of 15
Yale v. Wizards of the Coast / Shaw et al. y. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 10 of 36

DocuSign Envelope ID: FA48AA49-607C-4CD5-B7CB-B2BFOA82CDCQ9

Labor Code, specifically including, but not limited to the Private Attorney General Act pursuant
to Labor Code § 2699, et seg.; The California Business and Professions Code, specifically
including, but not limited to Business & Professions Code § 17200; The Employee Retirement
Income Security Act, as amended; The California Family Rights Act; The Americans with
Disabilities Act; The Family Medical Leave Act; The California Pregnancy Discrimination Act;
The California Wage Orders; The National Labor Relations Act; The Immigration Reform and
Control Act; The California Occupational Safety and Health Act, or the Federal equivalent; and
The Worker Adjustment and Retraining Notification Act.

This release in all respects has been voluntarily and knowingly executed by Plaintiffs
with the express intention of effecting the legal consequences provided in the California Civil
Code § 1541, that is, the extinguishment of obligations herein designated.

4. Waiver of Section 1542. Plaintiffs each acknowledge and agree that it is their
respective intention in executing this Agreement that the same shall be effective as a bar to each
and every claim, demand, cause of action, obligation, damage, liability, charge, attorneys’ fees
and costs herein above released. Plaintiffs expressly waive and relinquish all of their rights and

benefits, if any, arising under the provisions of California Civil Code § 1542, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR.

5. No Standing to Pursue PAGA. Plaintiffs explicitly waive and release any right to

 

pursue a Private Attorneys General Act (PAGA) claim against Releasees in either a
representative or individual capacity, and concede that in exchange for the consideration

provided herein, Plaintiffs have no standing to pursue any PAGA action against Releasees.

6. Effective Date. This Agreement shall be effective on the last date on which it is

executed by WOTC and each of the Plaintiffs and their counsel, and communicated to WOTC’s

counsel (hereinafter the “Effective Date’),

7. Timing. WOTC has no obligation to provide the consideration as set forth in

Page 6 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 11 of 36

DacuSign Envelope ID: FA48AA49-6D7C-4CD5-B7CB-B2BFOA82CDCS

Paragraph |, above, until thirty (30) calendar days after: A) the Effective Date of the Agreement;
B) Plaintiffs’ counsel has executed and provided a Form W-9 to WOTC’s counsel; C) the court
grants the Parties’ anticipated joint motion to approve the settlement of Plaintiffs’ FLSA claims;

and D) the court has entered an order dismissing the Yale Action and Shaw et al. Action.

8. Acknowledgement. As part of this settlement, Plaintiffs each acknowledge and
agree that there is a good faith dispute as to whether they would be entitled to any of the
consideration set forth in Paragraph 1, above, were it not for their respective covenants,
promises, and releases as set forth in this Agreement. Plaintiffs cach acknowledge that they have
received all compensation and remuneration of any kind allegedly due to them from Releasees,
and that Releasees shall owe Plaintiffs nothing further once Plaintiffs receive the consideration

described in Paragraph 1, above.

9. Non-Disparagement and Non-Cooperation. Plaintiffs agree and promise that they

 

will not undertake any harassing or disparaging conduct directed at Releasees or any of their
managers, supervisors, or employees, and that they will refrain from making any negative,
detracting, derogatory, or unfavorable statements about Releasees or any of their managers,
supervisors, or employees. Plaintiffs further agree they will not act in any manner that damages
the operation or reputation of Releasees. Additionally, Plaintiffs agrees that they will not
counsel or assist any attorneys or clients in the presentation or prosecution of any disputes and/or
differences by any third party against Releasees unless pursuant to a lawfully issued subpoena or
other order by a court or agency of competent jurisdiction, or in response to an official inquiry of
a governmental agency. Plaintiffs further agree to give Releasees notice within five (5) days of
their receipt of a subpoena or other order by court or agency pursuant to this Paragraph.

10. Issuance of Form 1099; No Representation of Taxability. An IRS Form 1099 will

 

be issued to Plaintiffs’ counsel to reflect the Settlement Payment in Paragraph 1. Plaintiffs
understand and agree that they are solely responsible for payment of any taxes which are
required to be paid to the State of California, the United States Government, or any other entity
as a result of this settlement. Plaintiffs acknowledge and agree that Releasees have not

warranted or represented how the U.S. Internal Revenue Service or other governmental taxing

Page 7 of [5
Yale v, Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 12 of 36

DocuSign Envelope ID: FA48AA49-6D7C-4CD5-B7CB-B2BF0A82CDC9

authorities will treat the payment described above for tax purposes, and agree that no further
payment of money to Plaintiffs from Releasees will be due in the event that the payment or the
release of claims embodied in this Agreement, or any portion thereof, is found by a government
taxing authority to be, or to result in, additional taxable income to Plaintiffs. Plaintiffs agree
that, in the event that any federal, state or local agency takes the position that taxes should have
been withheld from amounts paid pursuant to this Agreement, Plaintiffs will be solely
responsible for payment of any such alleged tax obligations and will indemnify and hold
Releasees harmless from any resulting tax liability, interest, attorneys’ fees, or penalty associated
therewith. Plaintiffs hereby agree to indemnify Releasces from any and all manner of liability if
any should be imposed on them regarding the payment to Plaintiffs under this Agreement
specified above, including but not limited to any interest, attorneys’ fees, penalties, and costs
related to such payment. Upon Plaintiffs’ receipt of written notification from Releasees that such
liability has been imposed by any of those governmental entities and the amount thereof,
Plaintiffs agree that they shall fully remit such monies to the demanding entity within thirty (30)
days from receipt of any such notification. Plaintiffs further agree to give Releasees written
notice within ten (10) days of the time any demand for payment of taxes is received by Plaintiffs
from any governmental agency in connection with this payment, and further, Plaintiffs will
provide a confirmation that they will honor their respective obligations under this Paragraph.

11. Waiver of Employment with WOTC. Plaintiffs each waive any rights to
employment with WOTC, either now or in the future. Plaintiffs each agree that they will never
apply for or seek employment with WOTC or its parents or subsidiaries, including but not
limited to Hasbro, Inc. Plaintiffs agree that should they apply for employment with WOTC or its
parents or subsidiaries, including but not limited to Hasbro, Inc., each shall have cause to deny
the application for employment or if hired, terminate the employment, without recourse.

12. No Admission of Liability. It is understood and agreed by Plaintiffs that this
Agreement represents a compromise and settlement for various matters and that the promises and
payments and consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by Releasees to Plaintiff. Indeed, WOTC expressly denies and disputes

Page 8 of [5
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 13 of 36

DocuSign Envelope ID: FA48AA49-6D7C-4CD5-B7CB-B2BF0A82CDC9

that it ever employed any of the Plaintiffs, or that it can otherwise be held liable for any of the
claims or causes of action set forth in the Yale Action and/or the Shaw et al. Action.

13. Attorneys’ Fees and Costs. The Parties agree that they will bear their own

 

attorneys’ fees and costs incurred in connection with this matter.

14. Attorney Liens. Plaintiffs each represent and warrant that all legal expenses, bills,
costs or contingency fee agreements resulting from or arising out of the representation of
Plaintiffs by any attorney are Plaintiffs’ responsibility to pay, and that any liens based on any
legal expenses, bills, costs or contingency fee agreements incurred as a result of the Yale Action
and/or the Shaw et al. Action, or any claims asserted by Plaintiffs, will be satisfied by Plaintiffs.
Plaintiffs will indemnify, defend and hold Releasees harmless from any such claims.

15, No_ Additional Recovery. It is the intent of this Agreement that Plaintiffs,
lienholders, and any other individual or entity with an interest in Plaintiffs’ respective rights or
claims in the Yale Action and/or the Shaw et al. Action or in any other claim or proceeding shall
not recover, directly or indirectly, any sums from Releasees other than the funds received
pursuant to this Agreement and set forth in Paragraph 1, above. If, despite the provisions of this
Paragraph, any Releasee receives any claims that directly relate to Plaintiffs’ interests in the
claims set forth in the Action or that could have been set forth in the Action, including a claim
for contribution, any indemnity arising out of a claim brought by the Plaintiffs against another
person, Plaintiffs shall indemnify, provide a full defense for and hold harmless the Releasees for
such amount. In the event a trier of fact determines (and all appeals are exhausted or the time for
such appeals have expired) that any Releasee is or would be liable for indemnity undcr any
theory of law or equity, this Agreement shall act as a general release, releasing not only the
Releasee but every other individual, trustee, firm, trust, corporation, or entity of any kind, who is
or would be entitled to a defense and indemnity from the Releasees with respect to any liability
that person, firm, or corporation may have to Plaintiffs.

16. Entire Agreement. This Agreement constitutes the entire agreement between
Plaintiffs and WOTC regarding actual or potential claims asserted by Plaintiffs against Releasees
and the resolution of those claims, which will remain in full force and effect. This Agreement

Page 9 of [5
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 14 of 36

DocuSign Envelope ID: FA48AA49-6D7C-4CD5-B7CB-B2BFOA82CDC9

supersedes all prior agreements, written or oral, between or among the Parties regarding those
claims or potential claims and the resolution of those claims. This Agreement cannot be orally
modified. Any amendment or modification to this Agreement must be in writing, signed by
Plaintiffs and by a duly authorized representative of WOTC. Plaintiffs further represent that they
are unaware of any claim, rights, agreement or promise, written or oral, between WOTC and
anyone else that could serve as the basis for any claim or action by Plaintiffs against Releasees
that has not been released in this Agreement.

17. Notices. Any notice required or permitted to be given pursuant to this Agreement
shall be in writing and shall be deemed to be given when served personally, or on the third
business day after mailing if mailed by United States mail, postage prepaid, addressed to the
other Party and/or its counsel of record.

18. No_ Reliance Upon Representations by the Other. Side. Each Party hereto
represents and acknowledges that in executing this Agreement it does not rely and has not relied
upon any representation or statement made by the other Party or by the agents, attorneys or
representatives of the other Party with regard to the subject matter of this Agreement, or its basis,
or the effects of this Agreement other than those representations specifically set forth in this
written document.

19, Binding Nature: No Assignment. This Agreement, and all the terms and
provisions contained herein, shall bind the heirs, personal representatives, successors and assigns
of each Party, and inure to the benefit of each Party, its agents, directors, officers, employees,
servants, successors, and assigns. The Parties promise and guarantee that they have not made,
and will not make, any assignment of any claim, chose in action, right of action, or any right of
any kind whatsoever, embodied in any of the claims that are released herein, and that no other
person or entity of any kind had or has any interest in any of the claims released herein.

20, Construction. This Agreement is the product of arms-length negotiations between
the Parties and is jointly drafted. As such, it shall not be construed against any Party because
that party caused it to be reduced to a written instrument,

21, Fairness of Settlement. The Parties agree that this settlement is fair, reasonable

Page 10 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 15 of 36

DocuSign Envelope iD: FA48AA49-6D7C-4CD5-B7CB-B2BFOA82CDC9

and adequate, The Parties covenant never to challenge this Agreement.

22. Effect_of Illegality. Should any part, term or provision of this Agreement be
declared or determined by any Court of competent jurisdiction to be wholly or partially illegal,
invalid, or unenforceable, the legality, validity, and enforceability of the remaining parts, terms
or provisions of this Agreement shall not be affected thereby. Said illegal, invalid or
unenforceable part, term or provision shall be deemed not to be a part of this Agreement.

23, Compliance with Terms; No Waiver. The failure to insist upon compliance with

 

any term, covenant or condition contained in this Agreement shall not be deemed a waiver of
that term, covenant or condition, nor shall any waiver or relinquishment of any right or power
contained in this Agreement at any one time or more times be deemed a waiver or
relinquishment of any right or power at any other time or times.

24. Enforcement Costs. The Parties agree that in the event litigation is initiated by
any Party to enforce this Agreement, the prevailing party will be entitled to recover its costs and
reasonable attorneys’ fees incurred.

25. Governing Law and Jurisdiction. This Agreement shall be interpreted under the

 

laws of the State of California, both as to interpretation and performance.

26, Section Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

27. Counterparts and Facsimile/Digital Signatures. This Agreement may be executed

 

in any number of counterparts, each of which will be deemed to be an executed Agreement and
cach of which shall be deemed to be one and the same instrument. A facsimile or digital
signature shall be treated as an original signature for all purposes.

28. Representative Capacity. Each Party executing this Agreement in a representative

capacily represents and warrants that s/he is empowered to do so.

29, Survival of Warranties and Representations. The warranties and representations

 

of this Agreement are deemed to survive the date of execution thereof.
30. Voluntary and Knowing. This Agreement is executed voluntarily and without any

Page It of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 16 of 36

DocuSign Envelope ID: FA48AA49-6D7C-4CD5-B7CB-B2BFO0A82CDC9

duress or undue influence on the part or behalf of the Parties hereto.

I, having read the foregoing Agreement and knowing the contents thereof, am effecting
this settlement and executing this Agreement after having the opportunity to obtain legal advice
from counsel, and I sign the same as my own free act.

[Signature Pages to Follow]

Page 12 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coust
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 17 of 36

DocuSign Envelope iD: FA48AA49-6D7C-4CD5-B7CB-B2BF0A82CDC9

Dated

8/29/2018 6:20:43 PM PDT

8/29/2018 4:29:41 PM PDT

Dated:

Dated:

8/30/2018 5:20:37 PM PDT

8/29/2018 3:53:41 PM PDT

Dated:

8/29/2018 4:21:35 PM PDT

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

9/6/2018 5:16:06 PM PDT

Dated:

7 DocuSigned by;

\ nme 5B8EB250975848C..

PAUL YALE

pwen DocuSigned by:

Af A
ADAM SHAW

pow DocuSigned by:

 

BACKER.

\.
JUSTIN TURNER

[Petr Coli lt

PETER GOLIGHTLY

( feat by:
0648440 FEAOO4ES—

JOSHUA STANSFIELD

 

YONATAN KAMENSKY

 

HESTER PRYNNE COATL

 

MATT SAUERS

 

GEOFF DEARING

 

NIKO SKARTVEDT

 

ANDREJ SELIVRA

DocuSigned by:
ALP so ae

Spm Lge Me Te

2
BRAMSSBRADSHAW

 

CASEY HANFORD

Page 13 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 18 of 36

DecuSign Envelope 1D; 9EAB6414-99AE-4E5F-8044-99B873171AC14

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

8/29/2018 4:29:41 PM PDT

8/30/2018 5:20:37 PM PDT

8/29/2018 3:53:41 PM PDT

8/29/2018 4:21:35 PM PDT

9/4/2018 2:04:46 PM PDT

 

7 DocuSigned by:

\nan $38E8259075848C..
PAUL YALE
p77 DocuSigned by:

’
Lo
(ly
ms ESOSSSECBZ324B6.

ADAM SHAW

pon QocuSigned by:

 

A 20F BE OS4GABSSES

JUSTIN TURNER

(Petr ality

PETER GOLIGHTLY >

(tok by:
OBABASO7E 400480.

JOSHUA STANSFIELD

 

YONATAN KAMENSKY

 

HESTERPRYNNE COATL

 

MATT SAUERS

 

GEOFF DEARING

 

NIKO SKARTVEDT

 

ANDREJ SELIVRA

 

BRIAN BRADSHAW

 

CASEY HANFORD

Page 13 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18

DocuSign Envelope ID: 6EF57CE9-3059-4215-A1AE-A48CE0C7BB56

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

8/29/2018 6:20:43 PM PDT

8/29/2018 4:29:41 PM PDT

8/30/2018 5:20:37 PM PDT

8/29/2018 3:53:41 PM PDT

8/29/2018 4:21:35 PM PDT

9/4/2018 3:42:37 PM PDT

Page 19 of 36

p-~~~- DocuSigned by:

\.- 5B8EB 2599758486.

PAUL YALE

p~~~ DacuSigned by:
he
(

Me S9BECE732486

ADAM SHAW

a DocuSigned by:

 

sa DOE GROG ACERS

JUSTIN TURNER

[Petr cai

PETER GOLIGHTLY

( Fok by:

JOSHUA STANSFIELD

 

YONATAN KAMENSKY

 

HESTER PRYNNE COATL

 

MATT SAUERS

DocuSigned by:

Groff W. Draving
GEOFEREAREING

 

 

NIKO SKARTVEDT

 

ANDREJ SELIVRA

 

BRIAN BRADSHAW

 

CASEY HANFORD

Page 13 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 20 of 36

DocuSign Envelope ID: 76602CF8-F86B-4CC0-9F 87-86722052C293

DocuSigned by;
“> phe
8/29/2018 6:20:43 PM PDT (“20

5B8EB259975848C..

PAUL YALE

Dated:

   

8/29/2018 4:29:41 PM PDT (¢ Ket Via

f
f
8732486.

ADAM SHAW

DocuSigned by:
Dated: 8/30/2018 5:20:37 PM PDT [ Jat

Dated:

DocuSigned by:
8/29/2018 3:53:41 PM POT [ Poer Colinltly

PETER GOLIGHTLY

DocuSigned by:
8/29/2018 4:21:35 PM PDT [ oR oabad
Dated:

OB4RA40: FEADOARC.

JOSHUA STANSFIELD

Dated:

 

 

 

 

 

 

 

Dated:

YONATAN KAMENSKY
Dated:

HESTER PRYNNE COATL
Dated:

MATT SAUERS
Dated:

GEOFF DEARING
Dated:

NIKO SKARTVEDT
Dated:

ANDREJ SELIVRA
Dated:

BRIAN BRADSHAW
Dated:

 

CASEY HANFORD

Page 13 of 15
Yale v. Wizards of the Coast / Shaw et al. v, Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 21 of 36

DocuSign Envelope ID: 75748164-3F62-4F BB-82B1-EBF8C99D88EA

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated: _

Dated:

 

JEFFREY HIGGINS

 

BEN OTTESON

DocuSigned by:
9/4/2018 8:12:10 PM PDT ( Stephin P, Kanan.

 

STEEEEEN-HIAGAN

 

BRUCE MILLS

 

SAMUEL HANNA

 

ALEXEI GOUSEV

 

SCOTT NEIWERT

WIZARDS OF THE COAST LLC

By:

 

By:

 

Title:

 

Page 14 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 22 of 36

DocuSign Envelope ID: 2C40BEDA-AOCF-4AAA-80B5-1C4C791C3ECC

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

8/29/2018 6:20:43 PM PDT

8/29/2018 4:29:41 PM PDT

8/30/2018 5:20:37 PM PDT

8/29/2018 3:53:41 PM PDT

8/29/2018 4:21:35 PM PDT

9/7/2018 12:17:22 PM PDT

p~ DocuSigned by:

\-— 5B8EB259975848C..

PAUL YALE

o— DocuSigned by:

 
 
 

a!
ADAM SHAW

7+ DocuSigned by:

 

Si f2,

JUSTIN TURNER

[Peer Cli.

CBB4RAFSSFOD43F.

PETER GOLIGHTLY

DocuSigned by:

JOSHUA STANSFIEL

 

YONATAN KAMENSKY

 

HESTER PRYNNE COATL

 

MATT SAUERS

 

GEOFF DEARING

 

NIKO SKARTVEDT

 

ANDRES SELIVRA

 

BRIAN BRADSHAW

[Cec Ayer

CAS RANFORD

Page 13 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 23 of 36

DocuSign Envelope ID: DD6B7527-3FA8-490D-82B0-5A85 186C33F F

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

9/11/2018 9:01:13 AM PDT

By:

 

JEFFREY HIGGINS

 

BEN OTTESON

 

STEPHEN HAGAN

 

BRUCE MILLS
DocuSigned by:
Walter Haann Vi
{Sele 4

ALEXEI GOUSEV

 

 

 

SCOTT NEIWERT

WIZARDS OF THE COAST LLC

 

By:

 

Title:

 

Page 14 of 15
Yale v. Wizards of the Coast / Shaw et al. vy. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 24 of 36

DocuSign Envelope ID: 89283002A-C3E9-4484-9BAF-D1BEA2823040

 

 

 

 

 

 

 

 

 

 

9/5/2018 10:28:20 PM PDT an
Dated: —_ ( efirey S Kings

JERERENoGGINS
Dated:

BEN OTTESON
Dated:

STEPHEN HAGAN
Dated:

BRUCE MILLS
Dated:

SAMUEL HANNA
Dated:

ALEXEI GOUSEV
Dated:

SCOTT NEIWERT
Dated: WIZARDS OF THE COAST LLC

By:
By:
Title:
Page 14 of 15

Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18

DocuSign Envelope 1D: EF047689-79E0-4BC2-B5A2-8582BEAD794D

8/29/2018 6:20:43 PM POT

Dated:
8/29/2018 4:29:41 PM PDT
Dated:
Dated: 8/30/2018 5:20:37 PM PDT
8/29/2018 3:53:41 PM PDT
Dated:
8/29/2018 4:21:35 PM PDT
Dated:

Dated: 9/4/2018 2:06:51 PM PDT

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Page 25 of 36

(“0 by:
S5B8EB259975848C..

PAUL YALE

DocuSigned by:
a

 

ADAM SHAW
DecuSigned by:
JUSTIN TURNER
DocuSigned by:
( Peler Cait

PETER GOLIGHTLY

( teat by:
JOSHUA STANSFIELD

( Ufowatan bamunsky

YONATANAEAMENSK Y

 

 

HESTER PRYNNE COATL

 

MATT SAUERS

 

GEOFF DEARING

 

NIKO SKARTVEDT

 

ANDREJ SELIVRA

 

BRIAN BRADSHAW

 

CASEY HANFORD

Page [3 of IS
Yale v, Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 26 of 36

DocuSign Envelope ID: A43CA396-82A7-412C-8C2C-1CF9057705EF

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

9/4/2018 9:42:09 PM PDT

 

 

JEFFREY HIGGINS

 

BEN OTTESON

 

STEPHEN HAGAN

DocuSigned by:
(Bru. Mulls
BRUGEMaELS.

 

SAMUEL HANNA

 

ALEXEI GOUSEV

 

SCOTT NEIWERT

WIZARDS OF THE COAST LLC

By:

 

By:

 

Title:

 

Page 14 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 27 of 36

DocuSign Envelope ID: 42A5757D-D19D-4DEB-A40A-5346AC66133B

 

 

 

 

 

 

 

Dated:
JEFFREY HIGGINS
Dated:
BEN OTTESON
Dated:
STEPHEN HAGAN
Dated: _
BRUCE MILLS
Dated: a
SAMUEL HANNA
Dated:
ALEXEI GOUSEV
8 ~DocuSigned by:
9/4/2018 2:30:21
Dated: (47 py Pot [ 2-7b FL
SCOPPMEAVERT
Dated: - WIZARDS OF THE COAST LLC

By:

 

By:

 

Title:

 

Page [4 of 15
Yale v. Wizards of the Coast / Shaw et al. vy. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 28 of 36

DocuSign Envelope ID: 4708A955-4708-45D6-SDEC-0B72D2BA2E33

Dated:
Dated:
Dated:
Dated:

Dated: .

Dated:

Dated:

By:

 

JEFFREY HIGGINS

DocuSigned by:
[bur Olesen
BEN: OFERSQN

 

STEPHEN HAGAN

 

BRUCE MILLS

 

SAMUEL HANNA

 

ALEXEI GOUSEV

 

SCOTT NEIWERT

WIZARDS OF THE COAST LLC

 

By:

 

Title:

 

Page 14 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 29 of 36

DocuSign Envelope ID: 8DFCB46D-EECB-454D-B410-BCA34560F 890

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated: _

Dated:

Dated:

8/29/2018 6:20:43 PM PDT

8/29/2018 4:29:41 PM PDT

8/30/2018 5:20:37 PM PDT

8/29/2018 3:53:41 PM PDT

8/29/2018 4:21:35 PM PDT

9/4/2018 4:57:28 PM PDT

 

- DocuSigned by:
SB8EB259975848C..

 

PAUL YALE

DocuSigned by:
; we .
| A; “
ESOSSBECS732486.

ADAM SHAW

(j DocuSigned by:
pt |

TUSTIN TURNER

[Peter alia

JOSHUA STANSFIELD

 

YONATAN KAMENSKY

 

HESTER PRYNNE COATL

DocuSigned by:

Maxtrew Carlyle autre

 

MASERGAOIERS.

 

GEOFF DEARING

 

NIKO SKARTVEDT

 

ANDREJ SELIVRA

 

BRIAN BRADSHAW

 

CASEY HANFORD

Page 13 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coust
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 30 of 36

DocuSign Envelope ID: S9E6E893C-B29E-453A-9184-662C667180CC

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

8/29/2018 6:20:43 PM PDT

8/29/2018 4:29:41 PM PDT

8/30/2018 $:20:37 PM PDT

8/29/2018 3:53:41 PM PDT

8/29/2018 4:21:35 PM PDT

9/6/2018 6:17:33 PM PDT

p--- DocuSigned by:

\.- §88EB259975848C..

PAUL YALE

(OP
ee / Zé, Sa
Meee IS9BEC 8232486.

ADAM SHAW

y~~ DocuSigned by:

 

Rat.

\.. A
JUSTIN TURNER

(Petr Cait

PETER GOLIGHTLY

( test by:

ABA4SOZE4O04 86.

JOSHUA STANSFIELD

 

YONATAN KAMENSKY

 

HESTER PRYNNE COATL

 

MATT SAUERS

 

GEOFF DEARING

 

NIKO SKARTVEDT

DocuSigned by:
ANDREESEEVRA

 

 

BRIAN BRADSHAW

 

CASEY HANFORD

Page 13 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 31 of 36

DocuSign Envelope ID: 49291 184-DC6F-4F9E-AC88-BC42ADCFOBEF

Dated:

Dated:

Dated:

Dated:

Dated:

8/29/2018 6:20:43 PM PDT

8/29/2018 4:29:41 PM PDT

8/30/2018 5:20:37 PM PDT

8/29/2018 3:53:41 PM PDT

8/29/2018 4:21:35 PM PDT

Dated: |

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

9/11/2018 2:59:51 PM PDT

y~-~ DocuSigned by:

=~ 5BBEB25997 58486...

PAUL YALE

77 DocuSigned by:
he

ADAM SHAW

~~ DocuSigned by:

 

A. 2oreen34 Bafa.

JUSTIN TURNER
DocuSigned by:
[Peter Cebit
PETER GOLIGHTLY
( teat by:

JOSHUA STANSFIELD

 

YONATAN KAMENSKY

 

HESTER PRYNNE COATL

 

MATT SAUERS

 

GEOFF DEARING

DocuSigned by:
[ Mus Skarhvedt
NEKOPSeRRPY EDT

 

 

ANDREJ SELIVRA

 

BRIAN BRADSHAW

 

CASEY HANFORD

Page 13 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 32 of 36

 

 

 

 

 

 

 

Dated:

JEFFREY HIGGINS
Dated:

BEN OTTESON
Dated:

STEPHEN HAGAN
Dated:

BRUCE MILLS
Dated:

SAMUEL HANNA
Dated:

ALEXEI GOUSEV
Dated:

SCOTT NEIWERT

Dated: 4/17 /2el8 WIZARDS OF THE COAST LLC

By: Tia. bene

 

Title: SU P- SwMenec.

Page 14 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 33 of 36

DocuSign Envelope ID: 3FB503ED-5542-4E 17-89CA-SCCA4645B649

APPROVED AS TO FORM AND CONTENT:

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

9/13/2018 9:29:20 AM PDT

9/13/2018 8:53:55 AM PDT

9/13/2018 9:15:18 AM PDT

9/13/2018 8:43:41 AM PDT

9/12/2018 9:25:09 PM PDT

RIGHETTI GLUGOSKI], PC

DocuSigned by:
[ ¥ Jol Chops

Matt Righetti, Esq,
John Glugoski, Esq.
Counsel for Plaintiffs

 

 

NATHAN & ASSOCIATES, APC

DocuSigned by:
[ Rasbe Natta
Reuben D. Nathan, Esq.
Counsel for Plaintiffs

 

GOLDSTEIN BORGEN DARDARIAN & HO

DocuSigned by:
[ bahar. Fir

E1F 846280832448...
Katharine Fisher, Esq.
Counsel for Plaintiffs

LAW OFFICES OF ROSS CORNELL, APC

DocuSigned by:

vos. cornell

Ross Cornell, Esq.
Counsel for Plaintiffs

 

MALK LAW FIRM
DocuSigned by:

BF16F0N33021466

Michael Malk, Esq.
Counsel! for Plaintiffs

FISHER & PHILLIPS LLP

 

Karl L. Lindegren, Esq.
Shaun J. Voigt, Esq.
Counsel for Wizards of the Coast LLC

Page 15 of 15
Yale v. Wizards of the Coast / Shaw et al. v, Wizards of the Coast
Case 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 34 of 36

APPROVED AS TO FORM AND CONTENT:

Dated: RIGHETTI GLUGOSKI, PC

 

Matt Righetti, Esq.
John Glugoski, Esq.
Counsel for Plaintiffs

Dated: NATHAN & ASSOCIATES, APC

 

Reuben D. Nathan, Esq.
Counsel for Plaintiffs

Dated: GOLDSTEIN BORGEN DARDARIAN & HO

 

Katharine Fisher, Esq.
Counsel for Plaintiffs

Dated: LAW OFFICES OF ROSS CORNELL, APC

 

Ross Cornell, Esq.
Counsel for Plaintiffs

Dated: MALK LAW FIRM

 

Michael Malk, Esq.
Counsel for Plaintiffs

Dated: _ 9/17/2018 FISHER & PHILLIPS LLP

DES

Karl L. Lindegren, Esq.
Shaun J. Voigt, Esq.
Counsel for Wizards of the Coast LLC

Page 15 of 15
Yale v. Wizards of the Coast / Shaw et al. v. Wizards of the Coast
oOo Om HN HD nA HP WD NHN

oO NO bh KH KN HN HN DN DO we we ee ee
CO nN A WN BP WO NO K& CD BO fBnA HD A BP WD NY | OS

 

ASe 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 35 of 36

PROOF OF SERVICE
a) an )

__ I, the undersigned, am employed in the County of Los Angeles, State of
California. I am over the age of [8 and not a party to the within action; am
employed with the law offices of FISHER & PHILLIPS LLP and my business
address is 444 S. Flower Street, Suite 1500, Los Angeles, CA 90071.

On October 15, 2018, I served the foregoing document entitled
DECLARATION OF SHAUN J. VOIGT IN SUPPORT OF JOINT MOTION
TO APPROVE THE PARTIES’ FLSA SETTLEMENT, on all the appearing
and/or interested parties in this action as follows:

SEE ATTACHED MAILING LIST

[_] [by MAIL] I am readily familiar with the firm's practice of collection and
processing correspondence for mailing. Under that practice it would be
deposited with the U.S. Postal Service on that same day with postage thereon
fully prepaid at Los Angeles, California in the ordinary course of business.
I am aware that on motion of the party served, service is presumed invalid if
postage cancellation date or postage meter date is more than one day after

date of deposit for mailing this affidavit.

x [by ELECTRONIC SUBMISSION] - I served the above listed
ocument(s) described via the United States District Court’s Electronic

Filing Program on the designated recipients via electronic transmission
through the CM/ECF system on the Court’s website. The Court’s CM/ECF
system will Penerate a Notice of Electronic Filing (NEF) to the filing party,

the assigned judge, and any registered users in the case. The NEF will
constitute service of the document(s). Registration as a CM/ECF user
constitutes consent to electronic service through the court’s transmission

aciities.

[by PERSONAL SERVICE] I caused to be delivered by messenger such
envelope(s) by hand to the office of the addressee(s).

[by FEDERAL EXPRESS] I am readily familiar with the firm’s practice
or collection and processing of correspondence for overnight delivery by
Federal Express. Under that practice such correspondence will be deposited
at a facility or pick-up box regularly maintained by Federal Express for
receipt on the same day in the ordinary course of business with delivery fees
paid or provided for in accordance with ordinary business practices.

<] FEDERAL - I declare that I am employed in the office of a member of the
bar of this Court at whose direction the service was made.

L

Executed on October 15, 2018, at Los Angeles, California.

 

 

MELODY BIGLAY By: /s/ Melody Biglay
Print Name Signature
4
PROOF OF SERVICE

 

FPDOCS 34597125.1

 

 
0 Oe ND AH PW NY

NO NO NY BH KH HN KN NO NO Re Rw eR OR
oN DO UH BP WH NYO KF CO ODO OH DB WH PW NY KK SO

ASe 5:16-cv-01924-EJD Document 83-2 Filed 10/15/18 Page 36 of 36

MAILING LIST

 

Matt Righetti, Esq.

John Glugoski, Esq.

RIGHETTI GLUGOSKI, PC
456 Montgomery St., Suite 1400
San Francisco, CA 94101

Telephone: (415) 983-0900
Facsimile: (415) 397-9005
Email:

mL Feet a com
jgzlugoski@righettilaw.com

Attorneys for Plaintitts,

ADAM SHAW, PETER
GOLIGHTLY, JUSTIN TURNER,
JOSHUA STANSFIELD, and
PAUL YALE

 

Reuben D. Nathan, Esq.

NATHAN & ASSOCIATES, APC

2901 W. Pacific Coast Highway, Ste 200
Newport Beach, CA 926

Telephone: (949) 270-2798

Email: rnathan@nathanlawpractice.com

Attorneys for Plaintitts,

ADAM SHAW, PETER
GOLIGHTLY, JUSTIN TURNER,
JOSHUA STANSFIELD, and
PAUL YALE

 

Ross Cornell, Esq.

ROSS CORNELL, ESQ., APC
111 W. Ocean Blvd., Suite 400
Long Beach, CA 90802
Telephone: (562) 612-1708
Facsimile: (562) 394-9556

Email: ross. law@me.com

Attorneys for Plaintifts,

ADAM SHAW, PETER
GOLIGHTLY, JUSTIN TURNER,
JOSHUA STANSFIELD, and
PAUL YALE

 

David Borgen, Esq.

James Kan, Esq.

GOLDSTEIN ORGEN DARDARIAN
300 Lakeside Drive, Suite 1000
Oakland, CA 94612-3536

Telephone: G 10) 763-9800

Facsimile: I?) 835-1417

Attorneys for Plaintifts,

ADAM SHAW, PETER
GOLIGHTLY, JUSTIN TURNER,
JOSHUA STANSFIELD, and
PAUL YALE

 

1180 S. Beverly Dr., Suite 302
Los Angeles, CA 90035
Telephone: (310) 203-0016
Facsimile: (310) 499-5210
mm@malklawfirm.com

 

 

dborgen dhlegal.com

an egal.com
Michael Malk, Esq. Attorneys for Plaintifis,
MALK LAW FI ADAM SHAW, PETER

GOLIGHTLY, JUSTIN TURNER,
JOSHUA STANSFIELD, and
PAUL YALE

 

5

FPDOCS 34597125.1

 

 

PROOF OF SERVICE

 

 
